DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 8/24/2021 has been entered.  Claims 1-2 and 4 remain pending in the present application. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the counterweight" in Line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Xiao US 7618202 (hereinafter Xiao) in view of Williams US 4878880 (hereinafter Williams) in view of He US 2015/0027276 (hereinafter He).

    PNG
    media_image1.png
    768
    744
    media_image1.png
    Greyscale

Re. Cl. 1, Xiao discloses: A holder with a counterweight structure (Fig. 1) and for mounting on an antenna (see Fig. 1, capable of being used in the claimed intended use) comprising a fixing seat (110, Fig. 1), a rotating seat (120, Fig. 1), a rotor (111, Fig. 1), two plug caps (see annotated figure 1), a connecting piece (210, Fig. 1) and a weight part (see Fig. 1, part of 120 where 130 is located, Fig. 1) connected to one end of the rotating seat (see Fig. 1, the part where 130 is located is connected to one end of the seat 120 since it is an interior part of the seat 120); wherein the fixing seat is formed with a rotor mounting portion (see annotated figure 1); the rotor mounting portion includes two rotor mounting holes disposed at each end of a rotational axis direction of the rotor mounting portion (see annotated figure 1, annotated holes at each end of the rotator mounting portion), a cavity (see Fig. 1, where 113 is located) for the counterweight to be put in (113, Fig. 1), and a counterweight cover (see Fig. 1, lower cover of 110) for covering a mouth of the cavity (see Fig. 1, bottom of upper half of 110); wherein the rotating seat includes two rotor sleeves  (121, Fig. 1) disposed symmetrically with each other (see Fig. 1); the rotor mounting portion  coincides with an axis of rotation of the two rotor sleeves and is connected therebetween (see Fig. 1-3, shown by assembly lines in Fig. 1); wherein the two plug caps (4) cover outer sides of the two rotor sleeves respectively (see annotated figure 1 and Fig. 2), and an outer side of one end of the plug cap is engaged with an inner side of the rotor sleeve (see Fig. 1, as both being a part of 120, they are engaged together), wherein the weight part includes a weight block (130, Fig. 1; the member 130 is a weight block since it has an inherent weight to it and is shaped as a block) disposed therein (see Fig. 1).
Re. Cl. 2, Xiao discloses: the rotating seat includes at least one mounting hole (123, Fig. 1, hole 123 is a mounting hole that accepts or mounts 130 to the device).  
Re. Cl. 1, Xiao does not disclose the rotor mounting hole is formed with a hexagonal connecting post disposed at an inner bottom surface thereof and extending in the rotational axis direction; each rotor sleeve has a plurality of annularly distributed internal teeth disposed on the inner side thereof; wherein the rotor is opened with a connecting groove disposed at one end thereof and connected with the hexagonal connecting post, and another end thereof has four circumferentially distributed notches so as to form four rotating rods; the each rotating rod includes external teeth meshing with internal teeth disposed on the inner side of the rotor sleeve. Williams discloses a rotating configuration (Fig. 6a) between two components (Fig. 5 and Fig. 1) that hold the parts in a temporarily fixed location relative to one another (see Fig. 6a, with 34 engaged with 16s).  Re. Cl. 1, Williams discloses a rotor (10, Fig. 1) that is fixed to a supporting structure via a connecting post (see Fig. 1, 22 is a cavity that receives a post or drive shaft, Col. 2, Lines 45-46) disposed at a bottom surface thereof and extending in the rotational axis direction (see Fig. 1, left to right), and a rotor sleeve (32, Fig. 4-5) which has a plurality of annularly distributed internal teeth (34, Fig. 4-5) disposed on the inner side thereof (see Fig. 4-5); wherein the rotor is opened with a connecting groove (22, Fig. 1) disposed at one end thereof and connected with the connecting post (Col. 2, Lines 45-46; drive shaft), and another end thereof has four circumferentially distributed notches (18s, Fig. 1-3) so as to form four rotating rods (14s, Fig. 1-2); the each rotating rod includes external teeth (see 16, Fig. 1) meshing with internal teeth disposed on the inner side of the rotor sleeve (see Fig. 6a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rotor and rotor sleeves of Xiao to include the structure of Williams since Xiao states that modifications to the axle/rotor (111) may be made such that the axle remains in a desired position while allowing the user to change the position and the device may use friction or positive locking to maintain a desired position (Col. 3, lines 15-22) and Williams discloses a positive locking which enables adjustment but also holds the two parts temporarily in a desired position.
Re. Cl. 1, the combination of Xiao in view of Williams does not disclose that the shape of the connecting post or drive rod is hexagonal and has an annular limiting boss.  He discloses a known manner to secure a toothed structure (rotor) (41, Fig. 12) onto a rotatable device (51, Fig. 12).  Re. Cl. 1, He discloses a drive rod or connecting post (52, Fig. 12) in the form of a hexagonal connecting post (see 52, fig. 12) and that the connecting post has an annular limiting boss (55, Fig. 12) attached thereto (see Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the connecting post/drive rod of Williams to be hexagonal and include the annular limiting boss as disclosed by He since Williams states that any shape as desired (Col. 4, Lines 33-36).
Re. Cl. 4, Xiao does not disclose the length of the fixing seat is 800~900 mm however, Xiao does disclose that any modifications would fall within the true scope and spirit of the present invention (Col. 3, Lines 23-26).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the length of the fixing seat to be within the claimed range since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Xiao in view of Williams in view of He would not operate differently with the length since the fixing seat would still be able to be supported on different structures in the same manner illustrated in Figs. 3-4b of Xiao. Also, Applicant has not listed any criticality to this approximate range.
Response to Arguments
Applicant's arguments filed 8/24/2021 have been fully considered but they are not persuasive.
Re. Applicant’s argument that Xiao does not disclose two counterweight parts as claimed, the Examiner disagrees.  As set forth above, it is the Examiner’s position that Xiao has two parts which function to weigh down and provide a secure connection to its supporting surface (130 and 113, Fig. 1).  In use, the weight of 130 and 113 would act as counterweights since they inherently have weights which would function to aid in securing the device to the supporting member (300, Fig. 4a).  Therefore, it is the Examiner’s position that Applicant’s claims do not structurally define over the combined prior art references above.  Applicant’s argument has been considered but is not persuasive. 
Re. Applicant’s argument that Williams does not disclose four rotating rods, the Examiner disagrees.  Williams discloses that the members (14) have tooth projections (16) at their ends (Col. 2, Lines 39-41).  As can be clearly seen in Fig. 6a, there are six projections (16).  Applicant’s claim does not require that there are only four rods, or in other words, the way the claims are currently written the limitation is broad enough to encompass more than four rods (i.e. at least four).  Therefore, since there are six rods shown in Williams, Williams discloses that there are four rods as claimed.  Applicant’s argument has been considered but is not persuasive since the argument is not commensurate in scope with the current claim language. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen US 6679463, Fields US 5600870, Krekelberg US 5855343, Kuo US 7703731, Liang US 2007/0001085, Mayville US 2019/0339593, Minami US 6738094, Yeh US 2007/0001071 and Yim US 7931243 disclose other known holders which are particularly pertinent to Applicant’s claimed invention.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171.  The examiner can normally be reached on Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632